Title: From Benjamin Franklin to Sartine: Two Letters, 19 October 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


I.
Passy, Oct. 19. 1779.
I received the Letter your Excellency did me the honour of writing to me the 14th. Inst. relating to the Claim of françois Vermeille to be payd Wages and prize money due to him from Capt. Cunyngham, Commander of the Revenge Privateer. I find on Enquiry that the Said Vermeille and several other french Sailors who Said they had belonged to that Vessel, having been a long time imprisoned in England, were exchanged by the Last Cartel. When they pass’d thro’ this Place on their Return to Dunkirk, I gave them some Money to help them on their Journey, and advis’d them to apply to Mr. Coffin our Present agent there, who I Supposed could inform them who it was that did the Business of equiping Capt. Cunnyngham, and must therefore know what men were Shipt on what terms, what they had received in advance and what Prizes were taken (of all which I was totally ignorant) and by that means ascertain their Claims, in which I desired Mr Coffin to assist them so that I might take the proper Means of obtaining for them what is their Due. Mr. Coffin wrote me a Letter in answer to my Request; of which I inclose a Copy— Mr. Deane and Mr. Hodge who were concerned in that Enterprise are neither of them at present in france, But Mr. Deane is soon expected here. Capt. Conyngham is now a Prisoner in England, but I hope will soon be exchanged and appear here, Nothing is more just than that These Men should be paid what is Really due to them, but as I had no Concern in the affair, and never Saw any Account of the Prizes taken, and know nothing of the agreement made with the Sailors, it is impossible for me to adjust their Claims. All I can do is to communicate them to the proper Persons, and Solicit which I Shall do warmly that justice be done. With great Respect, I am your Excellency’s most obedt.

M. De Sartine.

 
II.
SirPassy, Oct. 19. 1779.
I am much obliged to your Excellency for so Speedily procuring for me the Passport desired, for the Cartel ship to make use of the Port of Morlaix, and am very thankful to his Majesty for his Goodness in so readily granting it as I now hope soon to have by that means the rest of our American Prisoners at Liberty who will then be ready to act against the Common Enemy. With the greatest Respect, I am &c.

Mr. De Sartine

